Citation Nr: 0031160	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
in excess of 50 percent for service-connected post-traumatic 
stress disorder.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That rating decision granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned thereto an initial disability evaluation of 50 
percent, effective December 11, 1996.  It also granted 
entitlement to temporary total disability rating (100 
percent) due to hospital treatment in excess of 21 days, from 
June 17, 1997 to July 31, 1997, under 38 C.F.R. § 4.29.

In January 1998, the appellant filed a claim for total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities.  In March 1998, the RO 
issued a rating decision that denied the appellant's claim 
for a total disability rating on the basis of individual 
unemployability due to service-connected disabilities.  The 
RO's March 1998 rating decision also denied an increased 
disability rating in excess of 50 percent for the appellant's 
service-connected PTSD, and granted entitlement to temporary 
total disability rating due to hospital treatment in excess 
of 21 days, from February 10, 1998 through March 31, 1998, 
under 38 C.F.R. § 4.29.

In April 1998, the appellant filed a notice of disagreement 
concerning the issues of: (1) an increased disability rating, 
in excess of 50 percent, for service-connected PTSD; and (2) 
entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.  In June 1998, the RO issued a statement of the 
case (SOC) addressing both of these issues.  Thereafter, in 
June 998, the appellant filed a substantive appeal, VA Form 
9, pertaining to both of these issues.  The appellant also 
requested a hearing before a Veterans Law Judge to be held at 
the RO.

In October 1998, the appellant's representative filed a 
document entitled a Notice of Disagreement indicating that he 
specifically disagreed with the RO's rating decision in 
December 1997, which assigned the initial disability rating 
for his service-connected PTSD. 

In October 1999, the appellant filed a claim for entitlement 
to temporary total rating due to hospital treatment in excess 
of 21 days, under 38 C.F.R. § 4.29.  In July 2000, the RO 
issued a rating decision that granted entitlement to 
temporary total rating due to hospital treatment in excess of 
21 days, from September 7, 1999 to October 31, 1999, under 38 
C.F.R. § 4.29

In September 2000, the RO issued a supplemental SOC 
addressing solely the issue
an increased disability rating, in excess of 50 percent, for 
service-connected PTSD.  A review of the supplemental SOC 
indicates that the RO continued to treat the appellant's 
claim as a disagreement with its March 1998 decision.

In September 2000, a hearing was held before Bettina S. 
Callaway, who is the Veterans Law Judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991).


REMAND

The appellant contends, in essence, that his service-
connected PTSD warrants assignment of an initial disability 
evaluation in excess of 50 percent.  The appellant further 
seeks entitlement to a total disability rating on the basis 
of individual unemployability due to service-connected 
disabilities.


A.  Fenderson v. West

Initially, the Board notes that it has recharacterized the 
issue on appeal in order to comply with the fairly recent 
opinion by the United States Court of Appeals for Veterans 
Claims (Court), in Fenderson v. West, 12 Vet. App. 119 
(1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case (SOC) concerning an issue, as the 
document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was." Fenderson, at 126, 
emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a SOC. Id.

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

In this case, the veteran has filed a notice of disagreement 
concerning the initial disability rating assigned to his 
service-connected PTSD in the RO's December 1997 rating 
decision. See Notice of Disagreement, filed on October 22, 
1998.  As in Fenderson, the RO in this case identified the 
issue on appeal as entitlement to an increased disability 
evaluation for the appellant's service-connected PTSD, rather 
than as a disagreement with the original rating award.  In 
this regard, the RO has limited its consideration in this 
matter to the issues addressed in its March 1998 rating 
decision, and not the assignment of the initial disability 
rating for PTSD addressed in the RO's December 1997 rating 
decision.

Under these circumstances, the RO should readjudicate the 
appellant's claim of entitlement to assignment of an initial 
disability evaluation in excess of 50 percent for service-
connected PTSD.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Because the outcome of the adjudication of this 
claim may affect the appellant's disability rating for his 
service-connected PTSD -- and therefore may affect whether 
the appellant may be considered for a total rating based on 
individual unemployability under 38 C.F.R. § 4.16(a) -- the 
Board finds that this claim is inextricably intertwined with 
the claim for a total rating based on individual 
unemployability.

B.  Need for Additional Medical Examination and Medical 
Evidence

After a thorough review of the veteran's claims file, the 
Board concludes that there is insufficient information and 
detail from which to ascertain the current nature and extent 
of the veteran's service-connected PTSD.  "The need for a 
statement of reasons or bases is particularly acute when 
[Board] findings and conclusions pertain to the degree of 
disability resulting from mental disorders."  See Mittleider 
v West, 11 Vet. App. 181, 182 (1998) (per curiam order).  In 
this matter, the Board finds the current evidence of record 
to be incomplete in addressing the effect the veteran's 
service-connected PTSD has on his ability to secure and 
maintain gainful employment.  Consequently, the Board 
believes an additional VA psychiatric examination and a 
social and industrial survey should be conducted prior to a 
final determination herein.  See Mittleider, 11 Vet. App. 
181.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him during the pendency 
of this appeal for his service-connected 
PTSD and his service-connected tinea 
versicolor.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured.

2.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the nature and extent of his service-
connected PTSD.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examining 
psychiatrist prior to the examination.  
The report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and are part of, or caused by, the 
service-connected PTSD. The VA examiner 
should also specifically address/discuss 
the following:

A.  The VA examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale 
(GAF).  In doing so, the VA examiner 
should discuss the purpose of a GAF 
score and include a definition of 
the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 
(1993).  In assigning a GAF score, 
the VA examiner should consider the 
psychological, social and 
occupational functioning on a 
continuum of mental health/illness.

All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.  The 
diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  

3.  The appellant should be afforded a VA 
social and industrial survey to assess 
the appellant's employment history and 
day-to-day functioning.  A written copy 
of the report should be inserted into the 
claims folder.

4.  After the development requested has 
been completed to the extent possible, 
the RO should review the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The RO should also readjudicate the 
appellant's claim of entitlement to 
assignment of an initial disability 
evaluation in excess of 50 percent for 
service-connected PTSD.  In doing so, the 
RO should provide a statement of reasons 
or bases for any findings concerning the 
appellant's ability to maintain 
employment.  The RO should then 
readjudicate the claim for a total 
disability rating based on individual 
unemployability considering the evidence 
in its entirety.  The RO should consider 
this issue in the context of the 
appellant's employment history, 
educational and vocational attainment, 
and all other factors having a bearing on 
the issue, and provide the appellant with 
a complete statement of these factors. 
38 C.F.R. § 4.16(b) (2000).

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of his claim, both the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


	(CONTINUED ON NEXT PAGE)



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





